number release date id office uilc cca_2010032916173965 ---------------------------- from ---------------------------------- sent monday date pm to -------------------- cc --------------------------------------------------- subject fw futa requirements ------ see applicable explanation below on the change made to sec_3306 in prior to the amendment sec_3306 had an exclusion relating to sec_501 and sec_3306 had an exclusion relating to sec_501 now services of an employee in these types of non-profit organizations can only be excluded for a quarter in which the employee earns less than dollar_figure digest of public laws enacted during the second session of the 86th congress 1960_2_cb_656 irb lexi sec_2210 which pertain to internal revenue matters 1960_2_cb_656 irb lexi sec_2210 date is a brief explanation of the provisions of the above public laws and the respective code following sections amended thereby the statements explaining code sections before amendment and the amendments thereto are not intended as interpretations but are intended merely to indicate the general nature or effect of the provisions involved alcohol tobacco and firearm provisions are omitted amendments to the code public law c b 1960-big_number ________ c fraternal beneficiary societies agricultural organizations voluntary employees_beneficiary_association etc - sec_3306 c is amended to cover services performed in the employ of the various non-profit organizations previously described therein except that the services of an employee will continue to be excluded for any quarter in which the employee earns less than dollar_figure and the services of a student will continue to be excluded if performed in the employ of the school he attends this amendment is effective with respect to remuneration paid after for services performed after _________
